Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I species A in the reply filed on 03/03/2021 is acknowledged. Claims 12-20 are withdrawn from further consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A logic device” in claim 1: is seen as described in [0033] as a complex programmable logic device (CPLD) or equivalents thereof. 

A “signal processing unit” in claim 8: the signal processing unit in the specification only states what the unit does and not the hardware associated with the unit.  See [0037] and [0059]-[0061]. See below 112 rejections. 
(See MPEP 2181 B.- When a claim limitation invokes 112(f) and is seen as a computer implemented means this requires that there is hardware associated with the software (software steps). Meaning that a CPU or special computer is claimed that is associated with all the steps for which the unit is to accomplish.  The specification merely states that the control unit and computer programs are associated or in a computer system.)  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and its subsequent dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a signal processing unit” which invokes 112f.  However, the written description is not adequate to describe software association to a particular hardware as required by the MPEP as stated above in the 112f interpretation.  See MPEP 2181 B. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a signal processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
The written description merely talks about the function of the unit and does not link the algorithmic activity with a computer or specific hardware. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claims 1-10 and their subsequent dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear if the logic device is coupled to the front end of the converter or the back end of the converter.  Clarity is needed.

Regarding claims 4-10, it is unclear if the A/D converters are different or the same as the converter in the claims and in claim 1.  Clarity is needed. 

Regarding claim 1 and its dependents (in particular claims 8-10), claim 1 states “a converted…” that is performing a step that is later used by other elements of the apparatus.  However, the converter appears to be an A/D converter which is used prior to signal processing and it is unclear how the converter would therefore be able to be used for the transmitting and receiving board and logic unit.  Examiner went to the specification and figures for clarity.
Fig. 2 shows all the different elements of the exact invention of the application.

    PNG
    media_image1.png
    466
    754
    media_image1.png
    Greyscale

The A/D converter only goes to the signal processing unit and then memory.  It does not send information backward to the board or the logic.  Rather both the logic device (254) and the Tx/Rx board (253) only send information to the A/D converter to later be processed.  The way the claims are worded in claims 1 and 8-10 it appears that the converter information is causing the logic device or board to control the timing of the ultrasound or optical unit.  However, it does not appear that this is the case. 
Therefore, it is not clear how anything associated with the A/D converter or converter can then be used in the logic device or board.  Clarity is needed in the claims to better explain the configurations of the specific elements of the apparatus.

Regarding claims 1-3, the claims state “a number” of lines and it is unclear if the number of lines as claimed in claim 1 is related or the same as the different lines in claims 2 and 3 or if these are different lines.  Clarity is needed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al., US 2015000567 in view Canon, JP6566825, with English equivalent supplied.

Regarding claim 1, Itoh et al. teaches: An imaging apparatus (Fig. 1; element 103) for diagnosis configured to generate an ultrasound tomographic image and an optical tomographic image ([0006]; specifically the present application deals with tomographic images from ultrasound and from light interference which is seen as an optical tomographic image) of a diagnosis target site of a subject ([0098]; specifically display of blood vessels which is seen as imaging of a diagnosis target site of a subject) using a catheter (Fig. 1-2; specifically element 101 the catheter) which rotatably accommodates an imaging core provided with an ultrasound transceiver configured to transmit and receive an ultrasound wave and an optical transceiver configured to transmit and receive light ([0029]; specifically the rotating drive that rotates the cables and there are optical fiber cables (optical transceiver) and ultrasonic wave transmitting and receiving units), the imaging apparatus for diagnosis comprising:
(Fig. 4; specifically, elements 429 which is the control circuit for the motor connected to the Rotary Drive apparatus 404 which controls rotation of the imaging core and is connected to 101 the catheter); 
a converter (Fig. 6; specifically the A/D) configured to receive a pulse signal corresponding to rotation of the imaging core and to convert a repetition frequency of the pulse signal in accordance with a number of radially-aligned lines of the ultrasound tomographic image ([0048]-[0049] and [0064]; specifically the A/D converter 455 and 427 which both act to convert information including frequency and sampling (repetition) to generate digital data which is used for imaging via the signal processing unit); 
a transmitting and receiving board configured to generate a drive signal for the ultrasound transceiver and to obtain an ultrasound tomographic image (abstract; specifically the transmitting and receiving unit which allows for generation of a tomographic image for one line in respective rotation positions and Fig. 4; specifically element 100 which is in communication with the signal processing unit which is two way communication and 100 communicating with 404 which is a two way communication) with the number of radially-aligned lines, based on a pulse signal of which the repetition frequency has been converted by the converter (Fig. 6; specifically where the converters speak to the line Data generating units that then go to memory and the reconstruction units for image processing and display and where each rotational position is one line meaning multiple positions are therefore multiple lines that are seen as radially aligned as the deal with the rotational unit and the line for the tomographic image), and configured to transmit the generated drive signal to the ultrasound transceiver via the motor drive unit (Abstract and Fig. 4; specifically where a transmitting and receiving unit can transmit and receive information meaning two way communication which is seen in Fig. 4 between the control circuitry, the signal processor and the rotary drive apparatus); 
(Fig. 4/6; specifically ) configured to determine a valid pulse in accordance with the number of radially-aligned lines from the pulse signal of which the repetition frequency has been converted by the converter and configured to generate, as a pulse signal representing a timing of sampling of an optical coherence signal for generating the optical tomographic image, a signal having a pulse train selected, based on the valid pulse from a pulse signal representing a cycle of a light source of light for interfering with the light from the optical transceiver (Fig. 7-9; specifically how the different cycles of light are used to trigger the ultrasound timing and transmission and reception of signals as well as using the light to be extracted prior to triggering ultrasound in order to create images).

Itoh et al. does not explicitly teach a logic device.  However, Canon does teach a logic device being coupled to A/D converters (Fig. 6; element 41, which is a processing circuit that can be a CPLD, SPLD, FPGA, or other CPU and known circuitry).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the signal flow and circuitry of Itoh et al. to include the processing circuit that is taught in Canon.  The motivation to do so would be to add another layer of processing or preprocessing for sensitive images as described in Canon. 

Regarding claim 2, Itoh et al. teaches: wherein the logic device is configured to set, as the valid pulse, a pulse according to a ratio between a number of set lines of an ultrasound image of one frame and a number of set lines of an optical tomographic image of one frame from pulses in the pulse signal of which the repetition frequency has been converted by the converter, and to select a pulse immediately after the valid pulse from the pulse signal representing a cycle of the light source of the light for interfering with the light from the optical transceiver, and to generate a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ([0088] and Figs. 4-7; specifically where the light and number of lines for rotation are related for the timing of the optical source and for the ultrasound pulse to be selected by setting a timing, time delay and trigger for each output.).

Regarding claim 3, Itoh et al. teaches: wherein the logic device is configured to set, as the valid pulse, a pulse according to a ratio between a number of set lines of an ultrasound image of one frame and a number of set lines of an optical tomographic image of one frame from pulses in the pulse signal of which the repetition frequency has been converted by the converter, to select a pulse at the latest timing of the valid pulse from a pulse signal representing a cycle of the light source of the light for interfering with the light from the optical transceiver, and generates a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ultrasound transceiver ([0088] and Figs. 4-7; specifically where the light and number of lines for rotation are related for the timing of the optical source and for the ultrasound pulse to be selected by setting a timing, time delay and trigger for each output where creating a timing between the frequency, pulses and timing of the ultrasound and optical triggers is a ration between the lines of both imaging apparatus).

Regarding claim 4, Itoh et al. teaches: wherein the transmitting and receiving board is configured to transmit to a first A/D (analog to digital) converter a signal of a reflected wave of the ultrasound wave received from the ultrasound receiver via the motor drive unit (Fig. 4 and 6; specifically the A/D for the ultrasound 255).

Regarding claim 5, Itoh et al. teaches: further comprising: an optical unit configured to output to the logic device, a pulse signal having a frequency equal to that of the light source of wavelength sweeping light that is supplied to the imaging core (Fig. 7 shows that the pulse signal is related to the frequency of the wavelength sweeping light such that the optical unit can help time the ultrasound being used).

Regarding claim 6, Itoh et al. teaches: wherein the logic device is configured to output the pulse signal from the converter to the first A/D converter (Fig. 4 and 6; specifically the A/D element 455).  Canon further teaches that the logic device can be linked to two A/D converters, which links the logic 41 to the A/D converters 51 and 52 and also links a comparator to the A/D converters.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the signal flow and circuitry of Itoh et al. to include the processing circuit that is taught in Canon.  The motivation to do so would be to add another layer of processing or preprocessing for sensitive images as described in Canon. 

Regarding claim 7, Itoh et al. teaches: wherein the logic device is configured to detect when the valid pulse from pulses from the converter, a pulse input from the optical unit immediately after the detection is output to a second A/D (analog to digital) converter (Fig. 4 and 6; specifically A/D 427). Canon further teaches that the logic device can be linked to two A/D converters, which links the logic 41 to the A/D converters 51 and 52 and also links a comparator to the A/D converters.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the signal flow and circuitry of Itoh et al. to include the processing circuit that is taught in Canon.  The motivation to do so would be to add another layer of processing or preprocessing for sensitive images as described in Canon. 

Regarding claim 8, Itoh et al. teaches: wherein the first A/D converter is configured to perform an A/D conversion on the signal of the reflected wave of the ultrasound wave corresponding to the pulse received from the logic device, which the transmitting and receiving board has received from the ultrasound transceiver via the MDU and transmits the A/D converted signal to the signal processing unit  (Fig. 4; specifically that the ultrasound is connected to A/D 455 which is in communication for trigger as seen in Fig. 7 and where the output of the A/D 455 is to the signal processing unit).

Regarding claim 9, Itoh et al. teaches: wherein the second A/D converter is configured to performs an A/D conversion on the pulse signal of the interference light corresponding to the pulse received from the logic device from the optical unit and to transmit the A/D converted (Fig. 4; specifically that the optical unit is connected to A/D 427 which is in communication for trigger as seen in Fig. 7 and where the output of the A/D 427 is to the signal processing unit).

Regarding claim 10, Itoh et al. teaches: wherein the signal processing unit is configured to generate line data of each line of the ultrasound tomographic image based on the signal from the first A/D converter and to generate line data of each line of the optical tomographic image based on the signal from the second A/D converter; and wherein the signal processing unit is configured to store the generated line data of each line of both of the ultrasound tomographic image and the optical tomographic image in a memory (Figs. 4 and. 6; specifically that the two A/D converters are linked to the optical and ultrasound units to convert their signal and send it to the signal processing unit and where this is all line data where both of the data is used to create images to send to memory/display [0002]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. and Canon, as seen in claim 1 above, in further view of Hirota, US 20070232891

Regarding claim 11, Itoh et al. and Canon do not explicitly teach the rotation speed for imaging.  However, Hirota teaches: wherein the pulse signal corresponding to the rotation of the imaging core is 512 pulse/rev (15.36 kHz), 1,024 pulse/rev (30.72 kHz), or 2,048 pulse/rev (61.44 kHz) ([0008]; specifically that the radial scan motor runs with a clock speed of 30.72 kHz).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotation of Itoh et al. and Canon to include the timing of the radial scan motor that is taught in Hirota.  The motivation to do so would be to use a known radial scan motor which runs on a particular clock speed to get predictable results as the radial motor is an off the shelf type motor that would therefore rotate for imaging at known degrees and speeds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793